Case: 20-20509     Document: 00516189839         Page: 1   Date Filed: 02/02/2022




           United States Court of Appeals
                for the Fifth Circuit                                United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     February 2, 2022
                                  No. 20-20509                         Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                           Plaintiff—Appellee,

                                      versus

   Simone Swenson,

                                                        Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:15-CR-402-1


   Before King, Costa, and Willett, Circuit Judges.
   King, Circuit Judge:
         Simone Swenson appeals her conviction for mail fraud under 18
   U.S.C. § 1341. She also appeals the application of a vulnerable victims
   sentencing enhancement under U.S.S.G. § 3A1.1(b)(1) and the restitution
   imposed by the district court. Because we hold that there was sufficient
   evidence to support Swenson’s conviction and that the district court did not
   err in its sentencing, we AFFIRM.
Case: 20-20509          Document: 00516189839              Page: 2   Date Filed: 02/02/2022




                                            No. 20-20509


               I.    FACTS AND PROCEDURAL HISTORY
          On July 29, 2015, a grand jury indicted Simone Swenson on four
   counts of wire fraud and mail fraud based on a scheme to defraud prospective
   adoptive parents through her adoption agency, Sans Pareil Center for
   Children and Family Services, LLC (“Sans Pareil”). As alleged in the
   indictment, the heart of this scheme was Swenson’s practice of “double
   matching”—matching two prospective families with the same birth mother
   and receiving payments from both families. In September 2019, the case was
   tried before a jury. The jury returned a verdict of “not guilty” on the two
   wire fraud counts (counts 1 and 2), and a verdict of “guilty” on the two mail
   fraud counts (counts 3 and 4). The district court then granted Swenson’s
   motion for judgment of acquittal only as to count 3.
          The sole remaining count of conviction, count 4, stemmed from a
   check for $1,800 to pay for birth-mother expenses sent to Swenson on
   September 18, 2013. 1 That check, in turn, was related to the double matching
   of birth-mother Ashley Smolt with two different prospective birth families—
   Daniel and Christopher Cuschieri (the “Cuschieris”) and Annise and Jason
   Neidrich (the “Neidriches”). The Cuschieris had previously sent Swenson
   $13,400 in agency fees on June 7 for an adoption match with a potential birth
   mother; that match eventually fell through. Similarly, the Neidriches had
   paid Swenson $11,700 on July 1 for a match that eventually failed.
          After that failed match, the Neidriches were matched with birth-
   mother Smolt in mid-September. As part of that match, they were informed
   on September 12 by e-mail that their agency fees from the previous failed
   match would be rolled over, but that they needed to pay $1,800 for Smolt’s
   birth-mother expenses. Annise Neidrich also testified that, after this e-mail,


          1
              All relevant dates are in the year 2013.




                                                  2
Case: 20-20509     Document: 00516189839          Page: 3    Date Filed: 02/02/2022




                                   No. 20-20509


   later phone conversations sowed confusion about whether Swenson was
   requesting more than $1,800 for birth-mother expenses. Annise Neidrich
   also testified that, while on vacation at Disney World with her family, she
   “had been in constant voice mail conversation with [Swenson] that whole
   week” about the Neidriches continued efforts to send Swenson payment for
   the birth-mother expenses. At the same time, Swenson had also matched
   Smolt with the Cuschieris. Daniel Cuschieri testified that he spoke with
   Swenson on the phone on September 14 about a match with Smolt.
          While working with the Cuschieris on the match with Smolt, Swenson
   was continuing to solicit money from the Neidriches related to their match
   with Smolt. After not hearing from the Neidriches about the status of the
   $1,800 payment, one of Swenson’s associates at Sans Pareil, Nancy Nauss,
   e-mailed Annise Neidrich on September 16 at 11:47 a.m. asking if the
   Neidriches had sent the payment. Annise responded that she had not, but
   that she would transfer the money online that day. At 1:14 p.m. that same day,
   September 16, Swenson e-mailed Nauss stating: “I have to recoup some of
   these expenses that have gone out. I cannot wait any longer.” The subject of
   the e-mail was “Have to rematch ashley and jonah [the name of Ashley
   Smolt’s boyfriend].”
          On September 16, Swenson also continued to facilitate the Cuschieris’
   match with Smolt. Based on an e-mail Daniel Cuschieri sent on September
   16, it can be inferred that Swenson and the Cuschieris spoke that day “in
   relation to [their] match with [Smolt].” That e-mail was sent on September
   16 at 6:55 p.m. and said: “Thanks for taking the time to speak with me today.
   We’re very excited. Never received any info - at your leisure, please send
   when you can[.]” Both Annise Neidrich and Daniel Cuschieri testified that
   they did not know Swenson had matched Smolt with anyone else and had
   promised her child to another family.




                                           3
Case: 20-20509      Document: 00516189839          Page: 4   Date Filed: 02/02/2022




                                    No. 20-20509


          The next day, September 17, Swenson and her associates continued to
   solicit funds from the Neidriches. In response to voicemails left by Annise
   Neidrich, Nauss e-mailed the Neidriches on September 17. That e-mail
   stated that Nauss had “talked to [Swenson] again just now and the only
   payment we need right now is the birthmother expenses…1800.00. Hopefuly
   [sic] this helps!!! Did you mail or wire the check…just asking since you said
   that you did it yesterday!!!”
          On September 18 at 7:36 a.m., Annise Neidrich e-mailed Nauss that
   she “finally got a hold of a computer that could open the old Wire Instruction
   email” and that she would “see if [her] bank can wire or send a check today.”
   The Neidriches’ bank issued a cashier’s check for $1,800 on September 18.
   However, by that point, Swenson had already e-mailed Nauss at 3:54 a.m.
   that “Ashley and Jonah are rematched.” At 12:28 p.m. that same day
   Swenson e-mailed the Cuschieris: “You would like to move forward?” and
   the Cuschieris responded asking Swenson to “let [them] know when [they]
   should move [forward] in terms of the match fee remainder.”
          Swenson responded the next day, September 19, with an itemized list
   of the fees that needed to be paid. The Cuschieris wired the money that day.
   In the meantime, the Neidriches continued to exchange e-mails with Sans
   Pareil that demonstrated a belief that they were still matched with Smolt after
   September 18. These communications include an e-mail from Nauss to
   Annise Neidrich regarding a “TB [tuberculosis] test” and other ways to
   check for tuberculosis, and Annise Neidrich’s response to that e-mail asking
   if there was “any update on Ashley?” and inquiring about any further
   paperwork or funds that needed to be sent.
          Neither the Neidriches, the Cuschieris, nor Smolt were informed of
   the true state of affairs. The Neidriches believed they were matched with
   Smolt and continued “moving forward with the requirements for adoption”




                                         4
Case: 20-20509      Document: 00516189839          Page: 5    Date Filed: 02/02/2022




                                    No. 20-20509


   until they were falsely told on September 26, after Smolt had given birth, that
   Smolt had changed her mind on allowing them to adopt her child. The
   Cuschieris had been led to believe that Smolt had been previously matched
   with a family (the Neidriches) and that that family had decided not to proceed
   with the adoption. Smolt, who had chosen the Neidriches to adopt her child,
   believed that they were providing funds to help with her expenses. After
   giving birth on September 24, Swenson told Smolt that the Neidriches “had
   backed out” but that “there was another family [the Cuschieris] already
   prepared and waiting in the emergency room for [her] child.” Smolt, who
   had never heard about the Cuschieris before and “had only agreed on
   adopting” her child to the Neidriches, decided to keep the baby. The $1,800
   cashier’s check sent by the Neidriches for birth-mother expenses was
   eventually returned to them uncashed. In the end, neither the Neidriches nor
   the Cuschieris adopted Smolt’s child.
          In addition to the above accounting of the facts, the jury heard
   testimony from a former Sans Pareil employee. That employee testified that
   she believed Swenson’s efforts to double match birth mothers with multiple
   prospective families (such as the incident with Smolt, the Neidriches, and
   the Cuschieris underlying counts 3 and 4 of the indictment) were intentional
   and that Swenson stood to benefit financially by taking money from more
   than one prospective family for the same child. In addition, a district director
   at the agency which regulates adoption centers testified that she had
   investigated Sans Pareil and seen evidence of double matching, a practice she
   had never seen employed by an adoption center in her 25 years with the
   regulating agency. The jury also heard contravening testimony from
   Swenson, who testified in her own defense that the Neidriches had not
   actually been matched with Smolt because “they did not send birth parent
   expense money to finalize the match.” She also testified that any




                                          5
Case: 20-20509        Document: 00516189839              Page: 6      Date Filed: 02/02/2022




                                         No. 20-20509


   conversations with the Cuschieris were purely speculative, and that Smolt
   was not actually matched with them until after September 18.
           As stated above, Swenson was ultimately convicted on count 4—mail
   fraud based on a scheme of double matching and misrepresentations that
   caused the Neidriches to send the $1,800 check on September 18. The
   district court overruled Swenson’s objections, including an objection to the
   vulnerable victims enhancement, and sentenced Swenson to a below-
   guidelines 24-month term of imprisonment, a three-year term of supervised
   release, and a $100 mandatory assessment. The district court also awarded
   $26,550 in restitution to be paid to the Cuschieris. 2 Swenson timely appeals
   her conviction, the application of the vulnerable victims enhancement, and
   the restitution award.
                                II.    DISCUSSION
           We first discuss whether there was sufficient evidence to support
   Swenson’s conviction for mail fraud. We then turn to Swenson’s objections
   to the sentence and restitution order issued by the district court.
         A. Sufficiency of the Evidence for the Mail Fraud Conviction
           Swenson argues that there was insufficient evidence to support her
   mail fraud conviction, an argument she raised to the district court in her
   motion for a judgment of acquittal and which is therefore preserved. “We
   review challenges to the sufficiency of the evidence de novo, applying the
   same standard as applied by the district court: could a rational jury find that
   all elements of the crime were proved beyond a reasonable doubt?” United
   States v. Chapman, 851 F.3d 363, 376 (5th Cir. 2017). That standard is “highly



           2
            The district court excluded a restitution award of $12,500 to the Neidriches based
   on recovery they had received from a prior civil settlement.




                                               6
Case: 20-20509      Document: 00516189839          Page: 7   Date Filed: 02/02/2022




                                    No. 20-20509


   deferential to the verdict,” id. (quoting United States v. Bowen, 818 F.3d 179,
   186 (5th Cir. 2016) (per curiam)), and, as such, “a defendant seeking reversal
   on the basis of insufficient evidence swims upstream.” United States v.
   Mulderig, 120 F.3d 534, 546 (5th Cir. 1997). We must not “reweigh the
   evidence.” United States v. Zamora-Salazar, 860 F.3d 826, 832 (5th Cir.
   2017). Instead, we “search the record for evidence to support the convictions
   beyond a reasonable doubt,” Mulderig, 120 F.3d at 546, and view that
   evidence “in the light most favorable to the verdict, accepting all credibility
   choices and reasonable inferences made by the jury.” Chapman, 851 F.3d at
   376 (quoting United States v. Wise, 221 F.3d 140, 147 (5th Cir. 2000)).
          “Mail fraud under 18 U.S.C. § 1341 has three elements: ‘(1) a
   scheme to defraud; (2) use of the mails to execute that scheme; and (3) the
   specific intent to defraud.’” United States v. Evans, 892 F.3d 692, 711 (5th
   Cir. 2018) (quoting United States v. Lucas, 516 F.3d 316, 339 (5th Cir. 2008)).
   Therefore, there must be sufficient evidence for a rational juror to have found
   that the government proved each of these three elements beyond a reasonable
   doubt. We hold that there was.
          First, there was sufficient evidence for the jury to find that Swenson
   engaged in a scheme to defraud the Neidriches and the Cuschieris by double
   matching them with Smolt. “‘Scheme to defraud’ is tricky to define, ‘but it
   includes any false or fraudulent pretenses or representations intended to
   deceive others in order to obtain something of value, such as money, from the
   [entity] to be deceived.’” Evans, 892 F.3d at 711–12 (alteration in original)
   (quoting United States v. Saks, 964 F.2d 1514, 1518 (5th Cir. 1992)); see also
   United States v. McMillan, 600 F.3d 434, 447 (5th Cir. 2010) (“The first
   element may be met by a variety of schemes, but the relevant form of the
   scheme in this case is the deprivation of money or property.” (footnote
   omitted)). There was sufficient evidence for the jury to find that such false
   representations were present here. The testimony of Annise Neidrich,



                                          7
Case: 20-20509     Document: 00516189839          Page: 8     Date Filed: 02/02/2022




                                   No. 20-20509


   Daniel Cuschieri, and Ashley Smolt reasonably supports the finding that
   Swenson told both the Neidriches and the Cuschieris at the same time that
   they were each matched with Smolt, and thus would be able to adopt her
   child. The physical impossibility of both families being able to adopt one
   single child, absent some Solomonian situation, renders this statement false.
   There was also sufficient evidence that Swenson made those false statements
   to obtain something of value—the adoption and birth-mother fees—and to
   deprive the Neidriches and the Cuschieris of the same. This testimony also
   dovetailed with the testimony of both a former Sans Pareil employee and the
   district director of the Texas agency regulating adoptions that Swenson
   engaged in double matching, and did so in this instance.
          Further, the testimony of the implicated families lines up with
   inferences that can reasonably be drawn from the e-mail evidence. It is
   reasonable to align Daniel Cuschieri’s September 16 e-mail to Swenson about
   the family’s excitement with his testimony that he had spoken to Swenson
   and been matched with Smolt at least by September 16, if not earlier. Then,
   for several additional days after that match, Sans Pareil still sought payment
   from the Neidriches for their match with Smolt. It is also reasonable to infer
   that the Neidriches e-mailed with Sans Pareil about the logistics of adopting
   Smolt’s child after September 18 because Sans Pareil, and Swenson, had
   convinced them that they were still matched with Smolt, when in actuality
   Swenson had matched Smolt with the Cuschieris. The jury was within its
   rights to credit this testimony and evidence over Swenson’s contrary
   testimony, and to find a scheme to defraud. See United States v. Grant, 683
   F.3d 639, 642 (5th Cir. 2012) (“The jury ‘retains the sole authority to weigh
   any conflicting evidence and to evaluate the credibility of the witnesses.’”
   (quoting United States v. Loe, 262 F.3d 427, 432 (5th Cir. 2001))).
          Second, a reasonable jury could have found that Swenson used the
   mails to further her fraudulent scheme. “The gravamen of the offense is the



                                         8
Case: 20-20509      Document: 00516189839          Page: 9    Date Filed: 02/02/2022




                                    No. 20-20509


   scheme to defraud, and any ‘mailing that is incident to an essential part of the
   scheme satisfies the mailing element.’” Bridge v. Phoenix Bond & Indem. Co.,
   553 U.S. 639, 647 (2008) (quoting Schmuck v. United States, 489 U.S. 705,
   712 (1989)). When considering the relationship between a mailing and a
   fraudulent scheme, “the question . . . is whether the mailings themselves
   somehow contributed to the successful continuation of the scheme—and, if
   so, whether they were so intended by [the defendant].” United States v.
   Strong, 371 F.3d 225, 230 (5th Cir. 2004). Swenson challenges the nexus
   between the double-matching scheme and the $1,800 check sent by the
   Neidriches. She argues that any misrepresentations made to the Neidriches
   about the status of their match with Smolt (i.e., that she was still matched
   with the Neidriches) occurred after the check was sent, and therefore could
   not have been part of any fraudulent scheme.
          However, a reasonable jury could have concluded that the fraudulent
   double-matching scheme existed by September 16, or earlier, and therefore
   predated the mailing of the check on September 18. The Neidriches and
   Smolt both testified that Swenson represented that they were matched, and
   that the Neidriches would adopt Smolt’s child. As part of this match,
   Swenson and her employees asked the Neidriches to pay $1,800 for birth-
   mother expenses, and repeatedly pressed the Neidriches to pay that sum.
   The Neidriches then did so, based on the representation that the payment
   was related to the match. “One ‘causes’ the mails to be used ‘[w]here one
   does an act with knowledge that the use of the mails will follow in the ordinary
   course of business, or where such use can reasonably be foreseen. . . .’”
   United States v. Ingles, 445 F.3d 830, 835 (5th Cir. 2006) (quoting Pereira v.
   United States, 347 U.S. 1, 8–9 (1954)). It would clearly be part of the ordinary
   course of business, and reasonably foreseeable, that the Neidriches would
   respond to Sans Pareil’s repeated requests by mailing Sans Pareil a check.




                                          9
Case: 20-20509        Document: 00516189839               Page: 10       Date Filed: 02/02/2022




                                          No. 20-20509


           And it was eminently reasonable for a jury to look at the evidence and
   see that Swenson had matched Smolt with the Cuschieris while
   simultaneously requesting payment from the Neidriches. The Cuschieris
   testified that, in conversations that occurred before September 18, Swenson
   matched them with Smolt. Swenson gave no indication to the Neidriches that
   she was rematching Smolt with the Cuschieris, or that their match was
   otherwise in danger. Instead, the evidence can be inferred to show that
   Swenson and her employees continued to request money from the
   Neidriches under the false pretense that they were matched with Smolt,
   when in fact Swenson had rematched Smolt with the Cuschieris. It was
   reasonable to view the facts as showing that Swenson had rematched Smolt
   before September 18, and that her representations to the contrary caused the
   Neidriches to mail Swenson an $1,800 check. A reasonable jury could find
   the second element of mail fraud to be satisfied. 3



           3
             Even granting the most generous timeline of when Smolt was matched with the
   Cuschieris, the jury still could have found that the September 18 check was related to
   Swenson’s fraud. Swenson at the very least rematched Smolt with the Cuschieris by 3:54
   a.m. on September 18 when she e-mailed Nauss that “Ashley and Jonah are rematched.”
   This was before Annise Neidrich mailed the check to Sans Pareil—a check that the jury
   could reasonably have found that Swenson had repeatedly solicited from the Neidriches
   and knew was coming. Therefore, the jury could have found that the failure to inform the
   Neidriches that Smolt had been rematched was a material, fraudulent omission. See, e.g.,
   United States v. Biesiadecki, 933 F.2d 539, 543 (7th Cir. 1991) (“Fraud can arise not only
   through affirmative misrepresentations but also through concealment of material facts.”);
   United States v. Keplinger, 776 F.2d 678, 697 (7th Cir. 1985), cert. denied, 476 U.S. 1183
   (1986) (“It requires no extended discussion of authority to demonstrate that omissions or
   concealment of material information can constitute fraud . . . cognizable under the mail
   fraud statute, without proof of a duty to disclose the information. . . .”); United States v.
   Jamieson, 427 F.3d 394, 415 (6th Cir. 2005); United States v. Pearlstein, 576 F.2d 531, 535
   (3rd Cir. 1978); Ingles, 445 F.3d at 835 n.11 (including a material omission in the definition
   of mail fraud (citing Neder v. United States, 527 U.S. 1, 22–25 (1999))); United States v.
   Plato, 593 F. App’x 364, 369 (5th Cir. 2015) (per curiam). But see United States v. Benny,
   786 F.2d 1410, 1418 (9th Cir. 1986) (stating that Ninth Circuit precedent held that




                                                10
Case: 20-20509        Document: 00516189839              Page: 11       Date Filed: 02/02/2022




                                         No. 20-20509


           Third, there was sufficient evidence to find that Swenson had the
   specific intent to defraud in executing the double-matching scheme. “A
   defendant ‘acts with the intent to defraud when he acts knowingly with the
   specific intent to deceive for the purpose of causing pecuniary loss to another
   or bringing about some financial gain to himself.’” United States v. Evans,
   892 F.3d 692, 712 (5th Cir. 2018) (quoting United States v. Umawa Oke Imo,
   739 F.3d 226, 236 (5th Cir. 2014)). There must also be a nexus between the
   deception and the intended loss or gain. The fraudster must act so “that the
   given result (the ‘end’) is achieved, at least in part, through the specified
   action, instrument, or method (the ‘means’), such that the connection
   between the two is something more than oblique, indirect, and incidental.”
   Loughrin v. United States, 573 U.S. 351, 363 (2014). 4
           That element is satisfied here. There was evidence that Swenson
   misled the Neidriches about the status of their match with Smolt (the
   “means”) so that they would send a check for $1,800 to pay for birth-mother
   expenses to which Swenson was not actually entitled (the “end”). There was
   evidence that Swenson made the misrepresentations about the match
   knowing and intending to gain $1,800, and to deprive the Neidriches of the
   same. There was evidence that Swenson regularly, and intentionally, double




   “omission or non-disclosure of material facts by a non-fiduciary” cannot support a mail
   fraud conviction).
           4
              While Loughrin was interpreting the bank fraud statute, 18 U.S.C. § 1344, we
   have noted that precedents based on that statute can be used when interpreting the mail
   fraud statute, 18 U.S.C. § 1341, since the bank fraud statute was modeled on the mail and
   wire fraud statutes. See United States v. Saks, 964 F.2d 1514, 1520 (5th Cir. 1992) (“It is
   well settled that Congress modelled § 1344 on the mail and wire fraud statutes, and that the
   usual practice is to look to precedents under those statutes to determine its scope and
   proper interpretation.”).




                                               11
Case: 20-20509         Document: 00516189839                 Page: 12         Date Filed: 02/02/2022




                                             No. 20-20509


   matched families. A reasonable jury could look at that evidence and see intent
   to defraud.
            The fact that the check was eventually returned to the Neidriches is
   of no moment. First and foremost, to prove fraud, the government “is not
   required to prove that any victim actually suffered a loss.” United States v.
   McMillan, 600 F.3d 434, 450 (5th Cir. 2010). To satisfy the intent
   requirement, the defendant need only have intended that her scheme either
   lead her to gain something of value or lead another to lose something of value.
   To prove intent, the scheme does not have to actually have worked. If a
   defendant conceives of a scheme to sell nonexistent oil wells in her backyard,
   and solicits a check from a person for the purchase of one of the wells, then
   the defendant has acted with the intent to commit mail fraud; that remains
   true whether the victim puts a stop on the check or if the defendant decides
   not to cash the check. See United States v. Ratcliff, 488 F.3d 639, 645 n.7 (5th
   Cir. 2007) (“Of course, the mail fraud statute does not require a completed
   fraud, just that the defendant has ‘devised or intend[ed] to devise’ a scheme
   to defraud.” (citing 18 U.S.C. § 1341; Neder, 527 U.S. at 25 (1999))). The
   same is true here. Regardless of whether the check was cashed or not, a jury
   could reasonably have concluded that Swenson acted with the intent to cause
   the Neidriches to mail it. That is sufficient to satisfy the intent element of
   mail fraud. 5



            5
              In any event, while not required to satisfy the intent element, we note that a loss
   did actually occur because the Neidriches were deprived of their property rights to the
   $1,800 while Swenson possessed the cashier’s check. If a person suffers a loss due to
   deception, it is fraud, even if the fraudster does not actually see a profit. See, e.g., Shaw v.
   United States, 137 S. Ct. 462, 467 (2016) (“We have held it ‘sufficient’ that the
   victim . . . be ‘deprived of its right’ to use of the property, even if it ultimately did not suffer
   unreimbursed loss.” (citing Carpenter v. United States, 484 U.S. 19, 26–27 (1987)));
   Ratcliff, 488 F.3d at 648 (“We have not suggested that a mail fraud scheme must actually
   cause a financial loss to the victim, merely that a scheme to defraud a victim of money or




                                                   12
Case: 20-20509      Document: 00516189839             Page: 13      Date Filed: 02/02/2022




                                       No. 20-20509


          In addition, the jury was within its rights to credit the testimony of the
   former Sans Pareil employee that Swenson routinely, and intentionally,
   collected fees from multiple sets of double-matched families. That testimony
   reasonably demonstrates that Swenson intentionally sought to at least cause
   pecuniary loss as part of the double-matching scheme which included the
   solicitation of the $1,800 check from the Neidriches. To credit the act of
   returning this single check against that testimony of intentionality would be
   an improper reweighing of the evidence. United States v. Zamora-Salazar,
   860 F.3d 826, 832 (5th Cir. 2017). Instead, we must examine “the evidence
   ‘in the light most favorable to the verdict.’” United States v. Chapman, 851 F.3d
   363, 376 (5th Cir. 2017) (emphasis added) (quoting United States v. Wise, 221
   F.3d 140, 147 (5th Cir. 2000)). Viewed through that lens, the evidence
   reasonably shows that Swenson perpetrated her scheme to intentionally and
   fraudulently acquire funds.

          Swenson counters by citing United States v. Takhalov (Takhalov I) and
   arguing that there was no intent to defraud the Neidriches because they
   “received exactly what they paid for”—fees related to their opportunity to
   adopt a child. 827 F.3d 1307, 1314 (11th Cir. 2016) (quoting United States v.
   Shellef, 507 F.3d 82, 108 (2d Cir. 2007)). In that case, a bar hired women
   (called B-girls) “to pose as tourists, locate visiting businessmen, and lure
   them into the defendants’ bars and nightclubs.” Id. at 1310. In considering
   whether a jury instruction was appropriate, the Eleventh Circuit stated that
   there was no intent to defraud in the scheme because the businessmen
   received what they paid for—drinks at the bar—even if there were lies that



   property, if successful, must wrong the victim’s property rights in some way.”); United
   States v. Baker, 923 F.3d 390, 404–05 (5th Cir. 2019).




                                             13
Case: 20-20509     Document: 00516189839           Page: 14   Date Filed: 02/02/2022




                                    No. 20-20509


   led them there along the way. Id. at 1313–14. However, the temporal elements
   discussed above separate this case from Takhalov. As previously stated, it was
   reasonable for the jury to conclude that Swenson had matched Smolt with the
   Cuschieris while simultaneously soliciting funds from the Neidriches based
   on their match with Smolt. If so, the Neidriches were not receiving what they
   paid for. They were paying fees to adopt Smolt’s child, which they would not
   be able to do because of the match with the Cuschieris. The argument that
   the Neidriches received what they paid for cannot be used to overturn a
   verdict finding Swenson had the intent to defraud.
          Swenson also cites a later opinion in Takhalov where, on a motion for
   panel rehearing, the court considered an additional charge of fraud. United
   States v. Takhalov (Takhalov II), 838 F.3d 1168 (11th Cir. 2016) (per curiam).
   As to that charge, after a customer, who entered the bar because of the B-
   girls, later challenged credit card charges he had incurred there, the bar
   owner lied to American Express about the nature of his business relationship
   with the B-girls. Id. at 1169–70. However, by the time this misrepresentation
   had been made, American Express had already upheld the charge; therefore,
   there was no fraud because by the time the bar owner had sent the e-mail “he
   had nothing left to gain.” Id. Swenson argues that her case is similar because
   any misrepresentations about the status of the Neidriches’ match made after
   the check was sent on September 18 could not cause the check to be sent;
   therefore, she could not gain anything through her misrepresentations.
          But, again, the timeline that was reasonably found by the jury belies
   this argument. The evidence demonstrated that Swenson had already
   matched Smolt with the Cuschieris while she was still requesting money from
   the Neidriches, and before the check was mailed. Swenson very much had
   something to gain by virtue of her false representations that the Neidriches
   were matched with Smolt—$1,800 in fees for birth-mother expenses. That
   fact separates this case from Takhalov II. In sum, there is sufficient evidence



                                         14
Case: 20-20509       Document: 00516189839             Page: 15      Date Filed: 02/02/2022




                                        No. 20-20509


   to demonstrate that Swenson intentionally sought to use false
   representations to acquire the September 18 check from the Neidriches.
   Because there was sufficient evidence to support all three elements of
   Swenson’s conviction for mail fraud, the jury’s verdict must stand.
                         B. Vulnerable Victim Enhancement
           In addition to challenging her conviction, Swenson also challenges her
   sentence. Specifically, she asserts that the district court erroneously applied
   a two-level sentencing enhancement under U.S.S.G. § 3A1.1(b)(1) that
   applies when a crime affects an “unusually vulnerable victim.” “Review of a
   district court’s interpretation of the Sentencing Guidelines is de novo and
   review of a district court’s application of ‘unusual vulnerability’ in the arena
   of sentencing is for clear error.” United States v. Wilcox, 631 F.3d 740, 753
   (5th Cir. 2011). We “must determine whether the district court’s conclusion
   was plausible in light of the record as a whole,” keeping in mind that “the
   determination of whether a victim is vulnerable is a factual finding that the
   district court is best-suited to make.” Id. at 753–54. The district court did not
   commit error in finding that Swenson’s fraud affected vulnerable victims.
           The vulnerable victim enhancement is primarily focused on the
   diminished ability of the victim to thwart or resist the crime at hand. See
   U.S.S.G. § 3A1.1 cmt. n.2. (defining a vulnerable victim as one “who is
   unusually vulnerable due to age, physical or mental condition, or who is
   otherwise particularly susceptible to the criminal conduct”). 6 One of the
   specific categories of vulnerable victims we have found are those who are
   “less able to resist than the typical victim of the offense of the conviction.”



           6
             In addition, we do “not require[] a specific ‘targeting’ of a vulnerable victim
   beyond the requirement that the defendant knew or should have known of the
   vulnerability.” United States v. Burgos, 137 F.3d 841, 843–44 (5th Cir. 1998).




                                              15
Case: 20-20509     Document: 00516189839           Page: 16    Date Filed: 02/02/2022




                                    No. 20-20509


   Wilcox, 631 F.3d at 755 (quoting United States v. Angeles-Mendoza, 407 F.3d
   742, 747 n.5 (5th Cir. 2005)). The district court clearly found that the victims
   of Swenson’s fraud—prospective adoptive families—were less equipped to
   defend against the crime of mail fraud than the standard victim of that crime.
   The court found that the victims were “vulnerable by virtue of desperation
   and extraordinary hope, hope that might blink at experience.” It further
   noted that adoption, as compared to other industries, “is an odd business
   transaction” featuring “the purchase of a baby in order to make that baby a
   member of a beloved family and loving family.”
      The district court’s view of the victims of this crime was not clearly
   erroneous. Mail fraud can cover all manner of sins, from health care fraud,
   United States v. Umawa Oke Imo, 739 F.3d 226, 230 (5th Cir. 2014), to prize
   schemes, United States v. Tansley, 986 F.2d 880, 883 (5th Cir. 1993), to the
   fraudulent sale of water softeners, Blachly v. United States, 380 F.2d 665,
   668–69 (5th Cir. 1967). The victims of mail fraud, therefore, will run the
   gamut of susceptibility depending on the nature of a given scheme. And it
   was well within the district court’s purview to find that these families who
   had invested “extraordinary hope” into the adoption process, who were
   “desperat[e]” to bring a child into their family, would demonstrate an
   “unusual vulnerability which is present in only some victims of that type of
   crime.” Angeles-Mendoza, 407 F.3d at 747 (quoting United States v. Moree,
   897 F.2d 1329, 1335 (5th Cir. 1990)). Further, it was not clear error to find
   that Swenson, due to her experience in the adoption field, “knew or should
   have known of the vulnerability.” Burgos, 137 F.3d at 843–44. The district
   court’s application of the sentencing enhancement was not clear error.
                                  C. Restitution
          Swenson lastly challenges the district court’s decision to issue a
   restitution order of $26,550 to be paid to the Cuschieris, to which Swenson




                                          16
Case: 20-20509     Document: 00516189839           Page: 17    Date Filed: 02/02/2022




                                    No. 20-20509


   did not object. Swenson argues that the award cannot stand because it
   includes the June 5 payment of $13,400 for adoption fees that formed the core
   of count 3, for which Swenson was ultimately acquitted. United States v.
   Swenson, 459 F. Supp. 3d 819, 827 (S.D. Tex. 2020). Therefore, she posits,
   the restitution award includes activity that was not part of the conduct for
   which she was convicted.
          As an initial matter, the parties disagree about whether de novo review
   or plain error review applies to the restitution order since Swenson did not
   object to the restitution order at sentencing. Compare United States v. Nolen,
   472 F.3d 362, 382 (5th Cir. 2006) (holding that an unpreserved challenge to
   a restitution order is reviewed de novo), with United States v. Maturin, 488
   F.3d 657, 660 (5th Cir. 2007) (applying plain error review when a defendant
   does not object to the restitution order). We have previously noted this
   conflict in United States v. Bevon, 602 F. App’x 147, 151 (5th Cir. 2015) (per
   curiam). As we stated in Bevon, Nolen applies under the rule of orderliness as
   it is the earliest case to address the issue. Id.; see Shami v. Comm’r, 741 F.3d
   560, 569 (5th Cir. 2014) (“When panel opinions appear to conflict, we are
   bound to follow the earlier opinion.” (quoting H&D Tire & Auto.-Hardware,
   Inc. v. Pitney Bowes Inc., 227 F.3d 326, 330 (5th Cir. 2000))). We therefore
   apply de novo review to the restitution order.

          “The general rule is that a district court can award restitution to
   victims of the offense, but the restitution award can encompass only those
   losses that resulted directly from the offense for which the defendant was
   convicted.” Maturin, 488 F.3d at 660–61. A victim is defined as “a person
   directly and proximately harmed as a result of the commission of an offense
   for which restitution may be ordered.” Id. at 661 (quoting 18 U.S.C.
   § 3663A(a)(2)). However, we have held that “where a fraudulent scheme is
   an element of the conviction, the court may award restitution for ‘actions




                                          17
Case: 20-20509      Document: 00516189839            Page: 18     Date Filed: 02/02/2022




                                      No. 20-20509


   pursuant to that scheme.’” United States v. Cothran, 302 F.3d 279, 289 (5th
   Cir. 2002) (quoting United States v. Stouffer, 986 F.2d 916, 928 (5th Cir.
   1993)). Mail fraud is such a crime. 18 U.S.C. § 1341. Therefore, the award
   stands if the Cuschieris were “directly harmed by [Swenson’s] course of
   criminal conduct.” United States v. Mathew, 916 F.3d 510, 516 (5th Cir. 2019)
   (quoting United States v. Hughey, 147 F.3d 423, 437 (5th Cir. 1998)).

          We hold that the June payment made by the Cuschieris was part of the
   harm they suffered from Swenson’s criminal scheme, and that the restitution
   award was therefore proper. This conclusion stems at least in part from the
   purpose of restitution. In passing the Mandatory Victims Restitution Act,
   Congress’ goal was to ensure that “federal criminal defendants . . . pay full
   restitution to the identifiable victims of their crimes.” Catherine M.
   Goodwin, Federal Criminal Restitution § 2:16 (2021)
   [hereinafter, Federal Criminal Restitution]. Here, as one of the
   two families matched with Smolt, the Cuschieris are identifiable victims of
   Swenson’s scheme. Because the June payment of the $13,400 agency fee was
   rolled over to the fraudulent Smolt adoption, it was a loss and a direct harm
   that the Cuschieris suffered as a result of “actions pursuant to [Swenson’s]
   scheme.” Stouffer, 986 F.2d at 928. The Cuschieris should be compensated
   for that loss.

          This conclusion is buttressed by the fact that, in acquitting Swenson
   on count 3, the district court focused on the lack of evidence of Swenson’s
   fraudulent intent in June, and not on whether the Cuschieris suffered a loss.
   The court framed its analysis around our “instruct[ions] that even if a
   mailing contributes to a scheme’s success, the prosecution must also show
   that the defendant intended that result.” The court looked to what was “in
   Swenson’s mind in June[],” concluding that “[t]he government’s case
   falters because of . . . its lack of specific evidence as to the purpose of the June




                                           18
Case: 20-20509     Document: 00516189839          Page: 19   Date Filed: 02/02/2022




                                   No. 20-20509


   mailing when it occurred.” The failure to prove the intent required for a mail
   fraud conviction formed the core of the court’s decision to acquit Swenson
   on count 3.

          But restitution asks a different question—who was harmed by the
   criminal conduct? In many ways, the “terminology [surrounding restitution]
   invokes obvious connotations of a proximate cause standard of causation, a
   familiar legal concept used in civil, contract, and criminal law.” Federal
   Criminal Restitution § 2:17; c.f. United States v. Calderon, 944 F.3d
   72, 95 (2d Cir. 2019). Swenson’s criminal conduct that led to her conviction
   on count 4 proximately harmed the Cuschieris, who still lost $13,400 in a
   fraudulent double match. The district court’s decision supports that
   conclusion. Even while acquitting Swenson on count 3, the district court
   stated that the June mailing still could have “ultimately contributed to the
   scheme because Swenson kept the money . . . and applied the money to the
   alleged double match with Smolt.” As this statement demonstrates, Swenson
   used the $13,400 as part of the fraudulent scheme, and therefore her criminal
   conduct harmed the Cuschieris in that amount.

          A comparison to our unpublished decision in Bevon is instructive. In
   that case, Bevon pleaded guilty to multiple fraud counts based on a myriad of
   schemes. Bevon, 602 F. App’x at 148–50. The district court ordered
   restitution that included compensation for payments made with a credit card
   mistakenly delivered to Bevon, independent of the fraudulent schemes for
   which she pleaded guilty; the intended recipient was not one of the victims
   of any of Bevon’s frauds. Id. at 149–50. We found that portion of the
   restitution award improper because “[t]he schemes underlying Bevon’s
   offenses of conviction do not include Bevon’s conduct involving the
   fraudulent charges on [that] credit card.” Id. at 153. The charges on that
   credit card were wholly unrelated to the schemes which involved “a different




                                         19
Case: 20-20509     Document: 00516189839             Page: 20   Date Filed: 02/02/2022




                                     No. 20-20509


   credit card,” an unrelated “fraudulent repurchase of her foreclosed home,”
   and “one discrete transaction that was unrelated to [that] credit card.” Id. at
   153–54. In addition, the charges were made after the temporal timeframe of
   the fraudulent schemes. Id. at 153. Therefore, there was no connection
   between the schemes and the credit card charges that could support
   restitution.

          Our case is materially different. Rather than being wholly
   unconnected to the fraudulent scheme, as was the credit card in Bevon, the
   Cuschieris’ payment was rolled over into the fraudulent scheme and
   subsequently lost. Rather than featuring an entirely different victim, as in
   Bevon, the Cuschieris were named victims of the fraudulent double-matching
   scheme for which Swenson was convicted. While Bevon shows that the word
   “scheme” in the restitution context is not a panacea that can cover all of a
   defendant’s bad acts, it is broad enough to cover the losses that victims such
   as the Cuschieris suffered that are proximately related to a defendant’s
   scheme. The Cuschieris should be compensated for that harm, and so the full
   restitution order of the district court stands.

                           III.    CONCLUSION

          For the foregoing reasons, the judgment of the district court is
   AFFIRMED.




                                          20